Title: From Thomas Jefferson to Alexander Anderson, 3 December 1808
From: Jefferson, Thomas
To: Anderson, Alexander


                  
                     Sir
                     
                     Washington Dec. 3. 08.
                  
                  Your letter of Oct. 28. did not get to my hands till Nov. 20. I immediately referred the case to the War office for enquiry. they find that George Purcell, a corporal of Capt Nicoll’s company died Oct. 21. 1808. and that he appears from the accounts of Capt Sterrett late district paymaster to have had pay due him at the time of his death from the 1st. of August preceding, that is to say 2. months & 21. days, which will amount to about 18. Dollars. to entitle his mother, mrs Vickers to recieve this, affidavits taken before a justice of the peace must be sent to the War office here, proving that George Purcell left no father, wife or children living, & that mrs Vickers is his mother. as such she is entitled to the administration, & consequently to recieve his personal property. with these affidavits, she may give an order on the Accountant of the War office for whatever was due to her son, which order should be attested by some known person, as Majr. Ewell, for instance, whom we know. if with these papers, this letter be also sent, it will recall the case more readily to the mind of the accountant. I offer you my best wishes.
                  
                     Th: Jefferson
                     
                  
               